DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 10/21/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 01/19/2021 has been entered.
This Office Action is in response to the Amendment filed on 01/19/2021. 
In the instant Amendment, claims 1-9 have been amended. 
Claims 1-12 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-140297, filed on 07/19/2017.

Response to Amendment/Argument
Applicant’s argument with respect to claims 1 and 8 filed on 01/19/2021 have been considered but are moot in new ground of rejections. The combination of Kennedy II and Ishii discloses all the limitation as cited in amended claims 1. The combination of Kennedy II and Ishii and Tomohiro discloses all the limitation as cited in amended claim 8. See the following rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7 and 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy II et al. (U.S 2016/0072989) hereinafter Kennedy II, in view of Ishii et al. (U.S. 2009/0044969), hereinafter Ishii.
	Regarding claim 1, Kennedy II discloses an imaging module comprising:
an imaging element that has an imaging surface and a rear surface opposite to the imaging surface, and includes an element electrode pad provided on the rear surface (Kennedy II [0035]: image sensor 110 having rear surface 114 opposite imaging surface; Figs. 1-6, [0038]-[0040]: the surface 114 having electrical contacts 108a-108d, i.e. element electrode pad; [0040]: electrical contacts 108a-108d may include solder balls, pins, tabs, or pads);
5a substrate that is positioned on the rear surface of the imaging element is provided to extend from the rear surface to a side opposite to the imaging surface (Kennedy II, Figs. 1-6, [0035]-[0038]: a circuit board connector 102, i.e. a substrate, positioned on a rear surface 114 of image sensor 110 and extend from rear surface to a side opposite imaging surface), and has a main surface including a substrate electrode pad provided thereon, the substrate electrode pad having a front end portion positioned close to the imaging element, the front end portion having a distal end; and a conductive connecting material portion that electrically connects the element electrode pad and the front end portion of the substrate electrode pad (Figs. 1-6, [0038]-[0040]: A first planar surface 118 of the circuit board connector 102 has connection ends 130a-130d at first edge 124 which are conductive contact pads, i.e. substrate electrode pad, and connected and bonded to the electrical contacts 108a-108d, i.e. element electrode pad, of the imaging sensor as in [0056]-[0057], [0061]; [0056]-[0059]: the connection ends 130a-130d are on distal end surface 122 and edge 124 of the circuit board connector 102); [0065]: additional bonding material 144 that bonds the electrical contacts 108a-108d with respective first connection ends 130a-130d can be used).
Kennedy II does not explicitly disclose the front end portion having a notch portion,
 the notch portion is recessed from the distal end of the front end portion, and the notch portion is formed at the front end portion of the substrate electrode pad so as to cause the main surface of the substrate to remain at the notch portion such that the main surface located at the front end portion is exposed through the notch portion and contacts the conductive connecting material portion.
However, Ishii discloses the front end portion having a notch portion, the notch portion is recessed from the distal end of the front end portion, and the notch portion is formed at the front end portion of the substrate electrode pad so as to cause the main surface of the substrate to remain at the notch portion such that the main surface located at the front end portion is exposed through the notch portion and contacts the conductive connecting material portion (Ishii Figs. 2, [0052]-[0053]: a first circuit board 11 and a second circuit board 21 abutted against each other. The first circuit board 11 has a metal supporting layer 12 as reinforcing layer and insulating base layer 13, hence main surface of a substrate. A first conductive layer 14 formed on the layer 12 and 13; [0064]-[0066]: terminal portions 15 is front end portions to connect to second conductive layer 24 of second circuit board 22 by interfit with opposed surface of second conductive layer 24; [0089]-[0093]: each of first terminal portions 15 can include a first base portion 27 on a front end and first projected portion 28 having a stepped shape of first opposed surface 2, i.e. a recessed notch portion. The opposed surfaces 2 of first circuit board 11 interfit with opposed surfaces 3 of second circuit board 21. The main surface having layers 12 and 13 remains at the recessed portion, i.e. opposed surface 2, so that the main surface is exposed through the notch portion and contact the second projected portions 20 of the second circuit board 21, i.e. conductive connection material portion, as in Fig. 2).
Kennedy II and Ishii are analogous art because they are from the same field of endeavor of circuitry connection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II, and further incorporate having the front end portion having a notch portion, the notch portion is recessed from the distal end of the front end portion, and the notch portion is formed at the front end portion of the substrate electrode pad so as to cause the main surface of the substrate to remain at the notch portion such that the main surface located at the front end portion is exposed through the notch portion and contacts the conductive connecting material portion, as taught by Ishii, to accurately position the first and second circuit board and prevent relative displacement therebetween (Ishii [0023]).


15 Regarding claim 2, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II further discloses wherein the imaging element includes the element electrode pads on both sides of the rear surface with the front end portion of the substrate at a position close to the imaging element interposed therebetween, and the front end portions of the substrate electrode pads each provided on main surfaces on 20both sides of the substrate are electrically connected to the element electrode pads of the imaging clement via the conductive connecting (Kennedy II Figs. 1-6, [0035], [0039]-[0040], [0056]: electrical contact 108a-108d as an array and conductive pads on both side of rear surface of imaging sensor 110 to connect with connection ends 130a-130d of the board 102; [0065]: additional bonding material 144 that bonds the electrical contacts 108a-108d with respective first connection ends 130a-130d can be used).  


15 Regarding claim 4, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II does not explicitly disclose wherein the notch portions of the substrate electrode pads adjacent to each other at the front end portion of the main surface of the substrate are formed in a shape recessed from portions facing each other at regions 5including the distal ends of the adjacent substrate electrode pads. 
However, Kennedy II discloses the electrode pad on a distal end of the front end portion is formed at the front end portion of the substrate electrode pad of the substrate (Kennedy II, Figs. 1-2, [0056]-[0059]: the connection ends 130a-130d are on distal end surface 122 and edge 124 of the circuit board connector 102).
Furthermore, Ishii discloses the notch portions of the substrate electrode pads adjacent to each other at the front end portion of the main surface of the substrate are formed in a shape recessed from portions facing each other at regions 5including the distal ends of the adjacent substrate electrode pads (Ishii Figs. 2, [0052]-[0053]: a first circuit board 11 and a second circuit board 21 abutted against each other. The first circuit board 11 has a metal supporting layer 12 as reinforcing layer and insulating base layer 13, hence main surface of a substrate. A first conductive layer 14 formed on the layer 12 and 13; [0064]-[0066]: terminal portions 15 is front end portions to connect to second conductive layer 24 of second circuit board 22 by interfit with opposed surface of second conductive layer 24; [0089]-[0093]: each of first terminal portions 15 can include a first base portion 27 on a front end and first projected portion 28 having a stepped shape of first opposed surface 2, i.e. a recessed notch portion. The opposed surfaces 2 of first circuit board 11 interfit with opposed surfaces 3 of second circuit board 21. The main surface having layers 12 and 13 remains at the recessed portion, i.e. opposed surface 2 from portions facing each other at distal ends of substrate electrode pads 15, so that the main surface is exposed through the notch portion and contact the second projected portions 20 of the second circuit board 21, i.e. conductive connection material portion, as in Fig. 2).
Kennedy II and Ishii are analogous art because they are from the same field of endeavor of circuitry connection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II, and further incorporate having the notch portions of the substrate electrode pads adjacent to each other at the front end portion of the main surface of the substrate are formed in a shape recessed from portions facing each other at regions 5including the distal ends of the adjacent substrate electrode pads, as taught by Ishii, to accurately position the first and second circuit board and prevent relative displacement therebetween (Ishii [0023]).


 Regarding claim 5, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II further discloses wherein the substrate includes: a cable connection terminal provided on the substrate electrode pad to be spaced rearward from the notch portion (Kennedy II Figs. 1-6, [0057]: connection ends 132a-132d on circuit board connector 102 spaced rearward from the connection ends 130a-130d to bond with member ends 128a-128d of cables 116 as in Figs. 2-6, as in [0044], [0073], hence cable connection terminal): and  
10an electronic component connection terminal provided at a position between the conductive connecting material portion of the substrate electrode pad and the cable connection terminal (Kennedy II [0063], Figs. 1-6: conductive vias 136a and 136 and conductive traces 140a, 140b for electrical connection. Connections end 132a-132b which are positioned between connection ends 130a-130d and connection ends 132c-132d).  


15 Regarding claim 6, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II further discloses further comprising an electric cable 15connected to a position spaced rearward from the notch portion of the substrate electrode pad of the substrate (Kennedy II, Figs. 1-6, [0044], [0073]: cables 116 connected to connection ends 132a-132d which are spaced rearward from the connection ends 130a-d).  


 Regarding claim 7, Kennedy II and Ishii disclose all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.
Kennedy II further discloses wherein the electric cable is a coaxial cable (Kennedy II [0044]: coaxial cables 116) and includes an internal conductor and an external conductor (Kennedy II Figs. 1-6, [0044]: on the circuit board connector 102, there are inner conductors 104a and 104b, and outer conductors 104c and 104d of the cables 116), 
the substrate has an internal conductor electrode pad provided on the main surface and an external conductor electrode pad provided on the main surface, the internal conductor electrode pad and the external conductor electrode pad each have a rear end portion, the internal conductor is connected to the rear end portion of the internal conductor electrode pad, the external conductor is connected to the rear end portion of the external conductor electrode pad (Kennedy II Figs. 1-6, [0044]: on the circuit board connector 102, inner conductors 104a and 104b of the coaxial cable 116 are electrically connected and bonded to connection ends 132a-132b, i.e. inner conductor electrode pads, and outer conductors 104c and 104d are electrically connected and bonded to connection ends 132c-132d, i.e. outer or external conductor electrode pads, respectively, as in [0055], [0056]), and
the rear end portion of the inner conductor electrode pad to which the internal conductor of the 25coaxial cable is connected is positioned on a front side of the rear end portion of the external conductor electrode pad to which the external conductor of the coaxial cable is connected (Kennedy II [0055]-[0056], [0044]: the rear end portion of connection ends 132a-132b to which inner conductors 104a-104b are connected are positioned on a front side of rear end portion of connection ends 132c-132d to which outer conductors 104c-104d are connected as in Figs. 1-6).

15 Regarding claim 10, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II does not explicity disclose wherein at the notch portion, the underlying main surface is exposed through the notch portion.  
However, Ishii discloses wherein at the notch portion, the underlying main surface is exposed through the notch portion (Ishii Fig. 2, [0089]-[0093]: the main surface having the reinforcing layers 12 and 13 are underlying and exposed through the notch recessed portions 2 as in Fig. 2).
Kennedy II and Ishii are analogous art because they are from the same field of endeavor of circuitry connection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II, and further incorporate having wherein at the notch portion, the underlying main surface is exposed through the notch portion, as taught by Ishii, to accurately position the first and second circuit board and prevent relative displacement therebetween (Ishii [0023]).


15 Regarding claim 11, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II does not explicitly disclose wherein at the notch portion, the exposed main surface extends from recessed bottom of the notch portion toward the rear surface of the imaging element.  
Ishii discloses wherein at the notch portion, the exposed main surface extends from recessed bottom of the notch portion toward the rear surface of the second circuit board (Ishii Fig. 2, [0089]-[0093]: the main surface having the reinforcing layers 12 and 13 are extending from notch recessed bottom of portions 2 toward rear end of second circuit board 21 as in Fig. 2).
Kennedy II and Ishii are analogous art because they are from the same field of endeavor of circuitry connection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II, and further incorporate having wherein at the notch portion, the exposed main surface extends from recessed bottom of the notch portion toward the rear surface of the second circuit board which is the imaging element, as taught by Ishii, to accurately position the first and second circuit board and prevent relative displacement therebetween (Ishii [0023]).

Claims 3 and 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy II et al. (U.S 2016/0072989) hereinafter Kennedy II, in view of Ishii et al. (U.S. 2009/0044969), hereinafter Ishii, further in view of Tomohiro (JP 2924113).
15 Regarding claim 3, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II does not explicitly disclose an electrically insulating inter-pad insulating wall portion provided between the substrate electrode pads adjacent 25to each other at the front end portion of the main surface of the substrate.
 Tomohiro discloses an electrically insulating inter-pad insulating wall portion provided between the substrate electrode pads adjacent 25to each other at the front end portion of the main surface of the substrate (Tomohiro Figs. 1-2, [0001]: an electrically insulating partition wall portion 4 is formed between the solder electrode portions 2 of a substrate).
Kennedy II and Ishii and Tomohiro are analogous art because they are from the same field of endeavor of circuitry connection.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II and Ishii, and further incorporate having an electrically insulating inter-pad insulating wall portion provided between the substrate electrode pads adjacent 25to each other at the front end portion of the main surface of the substrate, as taught by Tomohiro, to correctly mount the lead on the solder electrode portion (Tomohiro [0001]).


Regarding claim 8, Kennedy II discloses a method of manufacturing an imaging module comprising: 
a preparing step of preparing an imaging element that has an imaging surface and a rear surface opposite to the imaging surface, and includes an element electrode pad provided on the rear surface, the element electrode pad having an element solder terminal formed thereon (Kennedy II [0035]: image sensor 110 having rear surface 114 opposite imaging surface; Figs. 1-6, [0038]-[0040]: the surface 114 having electrical contacts 108a-108d, i.e. element electrode pad; [0040]: electrical contacts 108a-108d may include solder balls, pins, tabs, or pads; [0065]: additional bonding material 144, such as solder, that bonds the electrical contacts 108a-108d with respective first connection ends 130a-130d can be used), 
a preparing step of preparing a substrate that has a main surface including a substrate electrode pad provided thereon, the substrate electrode pad having a substrate solder terminal formed thereon, the substrate electrode pad having a front end portion, the front end portion having a distal end (Figs. 1-6, [0038]-[0040]: A first planar surface 118 of the circuit board connector 102 has connection ends 130a-130d at first edge 124 which are conductive contact pads, i.e. substrate electrode pad, and connected and bonded to the electrical contacts 108a-108d, i.e. element electrode pad, of the imaging sensor as in [0056]-[0057], [0061]; [0056]-[0059]: the connection ends 130a-130d are on distal end surface 122 and edge 124 of the circuit board connector 102); [0065]: additional bonding material 144 that bonds the electrical contacts 108a-108d with respective first connection ends 130a-130d can be used), 
a positioning step of bringing the element solder terminal into contact with the substrate solder terminal so that the substrate is positioned on the rear surface of the imaging element, is disposed in a direction extending from the rear surface to a side opposite to the imaging surface, and is positioned with respect to the imaging element (Kennedy II, Figs. 1-6, [0035]-[0038]: a circuit board connector 102 substrate positioned on a rear surface 114 of image sensor 110 and in a direction extending from rear surface 114 to a side opposite the imaging surface; [0038]-[0040]: the surface 114 having electrical contacts 108a-108d. A first planar surface 118 of the circuit board connector 102 has connection ends 130a-130d at first edge 124, which are conductive contact pads and connected to the electrical contacts 108 of the imaging sensor as in [0056]-[0057], [0061]); and
element electrode pad to the substrate electrode pad, in which the element solder terminal of the imaging element and the substrate solder terminal of the substrate are integrated while maintaining the positioning state of the substrate with respect to the imaging element in 15the positioning step (Kennedy II, Figs. 1-6, [0038]-[0040]: the surface 114 having electrical contacts 108a-108d. A first planar surface 118 of the circuit board connector 102 has connection ends 130a-130d at first edge 124, which are conductive contact pads and connected to the electrical contacts 108 of the imaging sensor as in [0056]-[0057], [0061]); wherein
the substrate solder terminal of the substrate is formed at the front end portion of the substrate electrode pad of the substrate at a position close to the imaging element (Kennedy II, [0038]-[0040]: A first planar surface 118 of the circuit board connector 102 has connection ends 130a-130d at first edge 124 and surface 122 which is positioned close to imaging element 110 as in Figs. 2 and 4-6), 
in the positioning step, the substrate is positioned with respect to the imaging clement by bringing the front end portion of the substrate electrode pad and an edge portion of the substrate solder terminal facing the notch portion which are on the substrate into contact with the element solder terminal of the imaging clement (Kennedy II, [0038]-[0040]: the surface 114 having electrical contacts 108a-108d. A first planar surface 118 of the circuit board connector 102 has connection ends 130a-130d at first edge 124, which are conductive contact pads and connected to the electrical contacts 108 of the imaging sensor as in [0056]-[0057], [0061], Figs. 1-6).  

Kennedy II does not explicitly disclose the front end portion having a notch portion, the notch portion being recessed from the distal end of the front end portion, the notch portion being formed at the front end portion of the substrate electrode pad so as to cause the main surface of the substrate to remain at the notch portion such that the main surface located at the front end portion is exposed through the notch portion, 
the notch portion is recessed from a position close to the imaging element and is formed at the front end portion of the substrate electrode pad and the substrate solder 20terminal on the substrate such that the main surface at the front end portion is exposed through the notch portion and contacts the conductive connecting material portion, and bringing the element solder terminal of the imaging element into contact with the main surface which is exposed through the notch portion.
However, Ishii discloses the front end portion having a notch portion, the notch portion being recessed from the distal end of the front end portion, the notch portion being formed at the front end portion of the substrate electrode pad so as to cause the main surface of the substrate to remain at the notch portion such that the main surface located at the front end portion is exposed through the notch portion, the notch portion is recessed from a position close to a second circuit board and is formed at the front end portion of the substrate electrode pad and the substrate solder 20terminal on the substrate such that the main surface at the front end portion is exposed through the notch portion and contacts the conductive connecting material portion, and bringing the element solder terminal of the imaging element into contact with the main surface which is exposed through the notch portion (Ishii Figs. 2, [0052]-[0053]: a first circuit board 11 and a second circuit board 21 abutted against each other. The first circuit board 11 has a metal supporting layer 12 as reinforcing layer and insulating base layer 13, hence main surface of a substrate. A first conductive layer 14 formed on the layer 12 and 13; [0064]-[0066]: terminal portions 15 is front end portions to connect to second conductive layer 24 of second circuit board 22 by interfit with opposed surface of second conductive layer 24; [0089]-[0093]: each of first terminal portions 15 can include a first base portion 27 on a front end and first projected portion 28 having a stepped shape of first opposed surface 2, i.e. a recessed notch portion. The opposed surfaces 2 of first circuit board 11 interfit with opposed surfaces 3 of second circuit board 21. The main surface having layers 12 and 13 remains at the recessed portion, i.e. opposed surface 2, so that the main surface is exposed through the notch portion and contact the second projected portions 20 of the second circuit board 21, i.e. conductive connection material portion, as in Fig. 2).
Kennedy II and Ishii are analogous art because they are from the same field of endeavor of circuitry connection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II, and further incorporate having the front end portion having a notch portion, the notch portion being recessed from the distal end of the front end portion, the notch portion being formed at the front end portion of the substrate electrode pad so as to cause the main surface of the substrate to remain at the notch portion such that the main surface located at the front end portion is exposed through the notch portion, the notch portion is recessed from a position close to the imaging element and is formed at the front end portion of the substrate electrode pad and the substrate solder 20terminal on the substrate such that the main surface at the front end portion is exposed through the notch portion and contacts the conductive connecting material portion, and bringing the element solder terminal of the imaging element into contact with the main surface which is exposed through the Ishii, to accurately position the first and second circuit board and prevent relative displacement therebetween (Ishii [0023]).

Kennedy II does not explicitly disclose element 10solder terminal of the imaging element and the substrate solder terminal of the substrate are heat-melted to be integrated and then cooled and solidified while maintaining the positioning state of the substrate with respect to the imaging element in 15the positioning step.
However, Tomohiro discloses a step of forming a conductive connecting material portion electrically connecting the element electrode pad to the substrate electrode pad of the substrate, in which the element solder terminal and the substrate solder terminal of the substrate are heat-melted to be integrated and then cooled and solidified while maintaining the positioning state of the substrate with respect to the imaging element in 15the positioning step (Tomohiro Figs. 1-3, [0001]: electric component 6 can be connected with substrate 1 by heat treatment in which the solder electrode portion 2 is melted and lead 7 is fixed to electrode portion 2).
Kennedy II and Ishii and Tomohiro are analogous art because they are from the same field of endeavor of circuitry connection.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II and Ishii, and further incorporate having a step of forming a conductive connecting material portion electrically connecting the electrode pad of the imaging element to the electrode pad of the substrate, in which the element solder terminal of the imaging element and the substrate solder terminal of the substrate are heat-melted to be integrated and then cooled and solidified while maintaining the positioning state of the substrate with respect to the imaging element in 15the positioning step, as Tomohiro, to correctly mount the lead on the solder electrode portion (Tomohiro [0001]).


15 Regarding claim 9, Kennedy II and Tomohiro and Ishii disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Kennedy II further discloses in the positioning step, the substrate is positioned with respect to the imaging element by disposing the front end portion of the substrate at a position close to the imaging element between a plurality of element solder terminals provided on the rear surface of the imaging 5element to be spaced apart from each other and by bringing the front end portion of the substrate electrode pad provided on the main surfaces on both sides and an edge portion of the substrate solder terminal facing the notch portion which are on the substrate into contact with the element solder terminal of the imaging element  (Kennedy II, [0038]-[0040]: the surface 114 having electrical contacts 108a-108d. A first planar surface 118 of the circuit board connector 102 has connection ends 130a-130d at first edge 124, which are conductive contact pads and connected to the electrical contacts 108 of the imaging sensor as in [0056]-[0057], [0061], Figs. 1-6).

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kennedy II et al. (U.S 2016/0072989) hereinafter Kennedy II, in view of Ishii et al. (U.S. 2009/0044969), hereinafter Ishii, further in view of Ooyabu et al. (U.S 2006/0118330) hereinafter Ooyabu.
 Regarding claim 12, Kennedy II and Ishii disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kennedy II does not explicitly disclose wherein the notch portion has a curved shape.
However, Ooyabu discloses the notch portion has a curved shape (Ooyabu Figs. 1 and 7-8, [0041], [0049], [0108]: circuit board 1 having relay terminals 9 which have terminal cutout 10 formed by being cut in a generally semicircular arc shape, i.e. curved shape, extending from one edge toward the inside of the circuit suspension board 1, hence a notch portion recessed from a distal end of the front end portion is formed at the front end portion of the electrode pad of a substrate, the relay terminals 9 are formed to be integral with and extend continuously from end portions of conductive wires 4 as in [0048]; [0104]; [0048], [0079], [0104]: terminals 26 of circuit board 21 are connected to relay terminals 9 through bumps 29; [0085]: terminals 26 connected with conductive patterns 23).
Kennedy II and Ishii and Ooyabu are analogous art because they are from the same field of endeavor of circuitry connection.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Kennedy II and Ishii, and further incorporate having the notch portion has a curved shape, as taught by Ooyabu, for precise connection of circuit board with other substrate with a simple structure (Ooyabu [0077]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marrs (U.S 5,795,818 A1) discloses circuit to substrate interconnection having solder balls heated and cooled to solidify and form a bond between the substrate and circuit as in Col. 11, lines 15-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486